  Case 19-61279-wlh        Doc 53    Filed 01/13/21 Entered 01/13/21 15:52:31           Desc Main
                                     Document      Page 1 of 3

                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                             : CASE NO: 19-61279-WLH
                                                   : CHAPTER: 13
                                                   :
HAVARD LEE CHESTER, JR.                            :
    Debtor                                         :
                                                   :

                  NOTICE OF FORBEARANCE AGREEMENT EXTENSION

       Community Loan Servicing, LLC fka Bayview Loan Servicing, LLC (hereinafter “Creditor”),

secured creditor of the above-entitled Debtor(s), hereby provides notice that Creditor and Debtor(s)

have entered into a Forbearance Agreement Extension due to the impact of COVID-19. The

Forbearance Agreement Extension relates to the loan ending in 0868, hereinafter “Loan”, which is

secured by the real property located at 6130 WHEATFIELD COURT, POWDER SPRINGS, GA

30127. Under the Forbearance Agreement Extension, payments due under the Loan are suspended

beginning with the payment due on 12/01/2020, through and including the payment due 05/01/2021.

       This Notice does not constitute an amendment and/or modification of the Loan. Creditor, at this

time, does not waive any rights to collect the payments that come due during the forbearance period

after the forbearance plan ends. Furthermore, Creditor does not waive its rights under other applicable

non-bankruptcy laws and regulations, including, but not limited to, RESPA, and the right to collect any

post-petition escrow shortage. During the forbearance period Creditor may continue to file notices in

compliance with Fed. Rule Bankr. P. 3002.1.

       Because of the uncertainties surrounding how long this pandemic will last, Creditor will work

with Debtor(s) or Debtor(s)' counsel to determine when Debtor(s) will be able to resume making

mortgage payments and when/how the Debtor(s) will cure the delinquency created by the forbearance

period (“forbearance arrears”). Once the forbearance plan ends and the Creditor and Debtor(s) or

Debtor(s)' counsel agree on an appropriate repayment or loss mitigation program, Creditor will file a
   Case 19-61279-wlh         Doc 53   Filed 01/13/21 Entered 01/13/21 15:52:31          Desc Main
                                      Document      Page 2 of 3

notice or an amended/supplemental claim consistent with local practice.

       Creditor does not waive its rights to seek relief from the automatic stay for reasons other than

non-payment of the Mortgage, including, but not limited to, a lapse in insurance coverage or non-

payment of property taxes.

       This Notice does not constitute an amendment or modification of the Debtor(s)' plan of

reorganization, and does not relieve the Debtor(s) of the responsibility to amend or modify the plan of

reorganization to reflect the Forbearance Agreement, if required.



                                                           Respectfully submitted,

                                                           Rubin Lublin, LLC

                                                           By: /s/ Lisa F. Caplan
                                                           Lisa F. Caplan
                                                           GA State Bar No. 001304
                                                           Rubin Lublin, LLC
                                                           3145 Avalon Ridge Place, Suite 100
                                                           Peachtree Corners, GA 30071
                                                           (877) 813-0992
                                                           lcaplan@rubinlublin.com
                                                           Attorney for Creditor
   Case 19-61279-wlh        Doc 53   Filed 01/13/21 Entered 01/13/21 15:52:31           Desc Main
                                     Document      Page 3 of 3

                                     CERTIFICATE OF SERVICE


       I, Lisa F. Caplan of Rubin Lublin, LLC certify that I caused a copy of the Notice of Forbearance
Agreement to be served by depositing a copy of same in the United States Mail in a properly addressed
envelope with adequate postage thereon to the said parties as follows:


Havard Lee Chester, Jr.
6130 Wheatfield Court
Powder Springs, GA 30127

Richard K. Valldejuli, Jr., Esq.
2199 Lenox Road, NE
Suite A
Atlanta, GA 30324

Nancy J. Whaley, Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

This 13th day of January, 2021

/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
